Exhibit 10.4(c)

June 1, 2017

Aventis Asset Management, LLC

2150 E. Lake Cook Road, Suite 720

Buffalo Grove, IL 60089

Attention:     Mr. Steve Hwang

Re:   Management Agreement Renewals

Dear Mr. Hwang:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2018 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

MB Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P.

 

  •  

MSSB Spectrum Strategic L.P.

 

  •  

Ceres Tactical Commodity L.P.

 

  •  

Managed Futures Custom Solutions Fund LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen at
212-296-1320.

 

Very truly yours,

CERES MANAGED FUTURES LLC

 

By:

 

/s/ Patrick T. Egan

 

Patrick T. Egan

 

President and Director

AVENTIS ASSET MANAGEMENT, LLC

 

By:

 

/s/ Steven Hwang

  Print Name: Steven Hwang                                  

PE/tr

 